                 Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 1 of 23




 1
 2
 3                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 4                                    AT SEATTLE
 5
 6   MOUNTECH IP LLC,
                                                         CASE NO. 20-CV-1168
 7
                      Plaintiff,
 8                                                     COMPLAINT FOR PATENT
                                                       INFRINGEMENT
 9          v.
10   HTC AMERICA, INC.,
                                                        JURY TRIAL DEMANDED
11
                      Defendant.
12
13
                            COMPLAINT FOR PATENT INFRINGEMENT
14
                                       NATURE OF THE ACTION
15
16          1.         This is an action for patent infringement under the Patent Laws of the
17
     United States, Title 35 United States Code (“U.S.C.”), to prevent and enjoin
18
     Defendant HTC America, Inc. (hereinafter “Defendant”), from infringing and
19
20   profiting, in an illegal and unauthorized manner and without authorization and/or
21
     consent from Plaintiff, U.S. Patent No. 7,991,784 (the “‘784 Patent”) and U.S.
22
     Patent No. 8,311,805 (the “‘805 Patent,” and together with the ‘784 Patent, the
23
24   “Patents-in-Suit”), which are attached respectively as Exhibits A and B and
25
26
27   COMPLAINT
                                                               MANN LAW GROUP PLLC
                                                               1420 Fifth Avenue, Suite 2200
     20-cv-1168 - 1                                            Seattle, WA 98101
28                                                             Phone: 206-436-0900
                  Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 2 of 23




     incorporated herein by reference, and pursuant to 35 U.S.C. §271, and to recover

 1   damages, attorney’s fees, and costs.
 2
 3                                                PARTIES

 4
 5           2.        Plaintiff is a Texas limited liability company with its principal place
 6   of business at 6001 W. Parmer Lane, Suite 370-1079, Austin, Texas 78727-3908.
 7
 8           3.        Upon information and belief, Defendant is a corporation incorporated
 9
     in and under the laws of Washington, having a principal place of business at 308
10
11   Occidental Avenue South, Suite 300, Seattle, Washington 98104. Upon

12   information and belief, Defendant may be served with process c/o Cogency Global,
13
     Inc. 1780 Barnes Boulevard SW, Tumwater, Washington 98512.
14
15
             4.        Plaintiff is further informed and believes, and on that basis alleges,
16
     that Defendant is in the business of designing and/or manufacturing cellular phones
17
18   and other mobile devices – that is, mobile devices capable of performing many
19
     functions of a computer and having a touchscreen interface, internet access, and an
20
     operating system capable of running downloaded applications – and offering the
21
22   same for sale to consumers under the HTC® brand, among other things.
23
     Defendant derives a portion of its revenue from sales and distribution via
24
25   electronic transactions conducted on and using at least, but not limited to, its

26
27    COMPLAINT
                                                                 MANN LAW GROUP PLLC
                                                                 1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 2                                             Seattle, WA 98101
28                                                               Phone: 206-436-0900
                  Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 3 of 23




     internet websites located at www.htc.com/us/smartphones, and its incorporated

 1   and/or related systems (individually and collectively, the “Defendant Website”).
 2
     Plaintiff is informed and believes, and on that basis alleges, that, at all times
 3
 4   relevant hereto, Defendant has done and continues to do business in this judicial

 5   district, including, but not limited to, providing products/services to customers
 6
     located in this judicial district by way of the Defendant Website.
 7
 8                                 JURISDICTION AND VENUE
 9
10           5.        This is an action for patent infringement in violation of the Patent Act
11
     of the United States, 35 U.S.C. §§1 et seq.
12
13
             6.        The Court has subject matter jurisdiction over this action pursuant to
14
     28 U.S.C. §§1331 and 1338(a).
15
16
             7.        This Court has personal jurisdiction over Defendant by virtue of its
17
18   systematic and continuous contacts with this jurisdiction and its residence in this
19   District, as well as because the injury to Plaintiff and the cause of action alleged by
20
     Plaintiff has risen in this District, as alleged herein.
21
22
             8.        Defendant is subject to this Court’s specific and general personal
23
24   jurisdiction pursuant to its substantial business in this forum, including: (i)

25   committing at least a portion of the infringements alleged herein in this judicial
26
27    COMPLAINT
                                                                 MANN LAW GROUP PLLC
                                                                 1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 3                                             Seattle, WA 98101
28                                                               Phone: 206-436-0900
                   Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 4 of 23




     District; (ii) regularly doing or soliciting business, engaging in other persistent

 1   courses of conduct, and/or deriving substantial revenue from goods and services
 2
     provided to individuals in this forum state and in this judicial District; and (iii)
 3
 4   maintaining its principal place of business in this District.

 5
             9.        Venue is proper in this judicial district pursuant to 28 U.S.C.
 6
 7   §1400(b), because Defendant resides in this district. See TC Heartland v. Kraft
 8   Foods Group Brands LLC, 137 S. Ct. 1514 (2017).
 9
10                                      FACTUAL ALLEGATIONS
11
12           10.       On August 2, 2011, the United States Patent and Trademark Office
13
     (“USPTO”) duly and legally issued the ‘784 Patent, entitled “Automatic Dynamic
14
     Contextual Data Entry Completion System,” after a full and fair examination. The
15
16   ‘784 Patent is attached hereto as Exhibit A and incorporated herein as if fully
17
     rewritten.
18
19           11.       Plaintiff is the owner of the ‘784 Patent, having received all right, title
20
     and interest in and to the ‘784 Patent from the previous assignee of record.
21
22   Plaintiff possesses all rights of recovery under the ‘784 Patent, including the
23   exclusive right to recover for past infringement.
24
25
26
27    COMPLAINT
                                                                  MANN LAW GROUP PLLC
                                                                  1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 4                                              Seattle, WA 98101
28                                                                Phone: 206-436-0900
                   Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 5 of 23




             12.       To the extent required, Plaintiff has complied with all marking

 1   requirements under 35 U.S.C. § 287 with respect to the ‘784 Patent.
 2
 3           13.       Claim 1 of the ‘784 Patent recites a method – performed in a character
 4   entry system, so that incomplete character strings input by a user interacting with
 5
     the character entry system, that are part of a series of input character strings which
 6
 7   establish a context for the incomplete input character string, can be completed by
 8   the selection of a presented character string using an input device connected to the
 9
     character entry system – comprising computing contextual associations between
10
11   multiple character strings based upon occurrence of character strings relative to
12
     each other in documents present in the character entry system, wherein the
13
     computing contextual associations comprises: (i) identifying pertinent documents
14
15   present in the character entry system; (ii) creating a list of character strings
16
     contained within documents in the character entry system; and (iii) creating an
17
     interrelationship between distinct character strings in the list using their occurrence
18
19   in the documents of the character entry system; in response to the user inputting a
20
     specified threshold of individual characters using the input device, identifying at
21
     least one selectable character string from among the character strings used in
22
23   creating the computed contextual associations that can complete the incomplete
24
     input character string in context; providing the identified at least one selectable
25
26   character string to a user in a manner suitable for selection by the user using the

27    COMPLAINT
                                                                MANN LAW GROUP PLLC
                                                                1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 5                                            Seattle, WA 98101
28                                                              Phone: 206-436-0900
                   Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 6 of 23




     input device; and receiving, in the system, the user's selection and completing the

 1   incomplete input character string based upon the selection. See Ex. A, at Col. 18:
 2
     14 - 45.
 3
 4           14.       As identified in the ‘784 Patent, prior art methods to provide
 5
     automated word completion within incomplete character strings input by a digital
 6
 7   device user had technological faults and did not provide for a method that is
 8   automatic, dynamic, and context-based. See Ex. A at Col. 1 & 2.
 9
10           15.       Based on the foregoing assertions, Claim 1 of the ‘784 Patent provides
11
     non-abstract ideas, unconventional inventive concepts, and is a practical
12
13   application of the invention as described in the specifications.

14
             16.       In the alternative and at the very least, whether Claim 1 of the ‘784
15
16   Patent provides a non-abstract idea, unconventional inventive concepts, or a
17
     practical application thereof as described in the specification is a genuine issue of
18
     material fact that must survive the pleading stage. See Aatrix Software, Inc. v.
19
20   Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir. 2018) (reversing
21
     grant of motion to dismiss).
22
23           17.       Defendant commercializes, inter alia, methods that perform all the
24
     steps recited in at least one claim of the ‘784 Patent. More particularly, Defendant
25
26   commercializes, inter alia, methods that perform all the steps recited in Claim 1 of
27    COMPLAINT
                                                                MANN LAW GROUP PLLC
                                                                1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 6                                            Seattle, WA 98101
28                                                              Phone: 206-436-0900
                   Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 7 of 23




     the ‘784 Patent. Specifically, Defendant makes, uses, sells, offers for sale, or

 1   imports a method that encompasses that covered by Claim 1 of the ‘784 Patent.
 2
 3           18.       On November 13, 2012, the United States Patent and Trademark
 4   Office (“USPTO”) duly and legally issued the ‘805 Patent, entitled “Automatic
 5
     Dynamic Contextual Data Entry Completion System,” after a full and fair
 6
 7   examination. The ‘805 Patent is attached hereto as Exhibit B and incorporated
 8   herein as if fully rewritten.
 9
10           19.       Plaintiff is the owner of the ‘805 Patent, having received all right, title
11
     and interest in and to the ‘805 Patent from the previous assignee of record.
12
13   Plaintiff possesses all rights of recovery under the ‘805 Patent, including the

14   exclusive right to recover for past infringement.
15
16           20.       To the extent required, Plaintiff has complied with all marking
17
     requirements under 35 U.S.C. § 287 with respect to the ‘805 Patent.
18
19           21.       The Abstract of the ‘805 Patent teaches a method, performed in a
20
     character entry system, for interrelating character strings so that an incomplete
21
22   input character string can be completed by selection of a presented character string
23   involving computing relationship scores for individual character strings in the
24
     system from documents present in the character entry system, in response to
25
26   inputting a string of individual characters that exceeds a specific threshold,
27    COMPLAINT
                                                                  MANN LAW GROUP PLLC
                                                                  1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 7                                              Seattle, WA 98101
28                                                                Phone: 206-436-0900
                   Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 8 of 23




     identifying at least one selectable character string from among contextual

 1   associations that can complete the input character string in context, based upon an
 2
     overall ranking score computed as a function of at least two other scores, and
 3
 4   providing the identified at least one selectable character string to a user for

 5   selection. See Ex. B at Abstract.
 6
 7           22.       As identified in the ‘805 Patent, prior art methods to provide
 8   automated word completion within incomplete character strings input by a digital
 9
     device user had technological faults and did not provide for a method that is
10
11   automatic, dynamic, and context-based. See Ex. B at Col. 1 & 2.
12
13           23.       Claim 1 of the ‘805 Patent recites a method, performed in a character

14   entry system, for interrelating character strings so that an incomplete input
15
     character string can be completed by selection of a presented character string, the
16
17   method comprising: computing relationship scores for individual character strings
18   in the system from documents stored in memory of the character entry system, the
19
     relationship scores consisting of a function consisting of co-occurrence scores
20
21   between pairs of distinct character strings stored in a single matrix created from the
22   character strings in the stored documents; in response to inputting of a string of
23
     individual characters that exceeds a specified threshold, identifying at least one
24
25   selectable character string from among contextual associations that can complete
26
27    COMPLAINT
                                                                MANN LAW GROUP PLLC
                                                                1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 8                                            Seattle, WA 98101
28                                                              Phone: 206-436-0900
                   Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 9 of 23




     the input character string in context based upon an overall ranking score computed

 1   as a function of a relationship score and at least one other score; and providing the
 2
     identified at least one selectable character string to a user for selection. See Ex. B
 3
 4   at Col. 19: 24-43.

 5
             24.       The method of Claim 2 of the ‘805 Patent recites the method of Claim
 6
 7   1, wherein each relationship score represents the contextual association between an
 8   individual character string and another character string based upon co-occurrence
 9
     of character strings relative to each other. See Ex. B at Col. 19: 44-47.
10
11
             25.       Based on the foregoing assertions, Claims 1 and 2 of the ‘805 Patent
12
13   provide non-abstract ideas, unconventional inventive concepts, and are practical

14   applications of the invention as described in the specifications.
15
16           26.       In the alternative and at the very least, whether Claims 1 and 2 of the
17
     ‘805 Patent provide a non-abstract idea, unconventional inventive concepts, or
18
     practical applications thereof as described in the specification is a genuine issue of
19
20   material fact that must survive the pleading stage. See Aatrix Software, Inc. v.
21
     Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir. 2018) (reversing
22
23   grant of motion to dismiss).

24
             27.       Defendant commercializes, inter alia, methods that perform all the
25
26   steps recited in at least one claim of the ‘805 Patent. More particularly, Defendant
27    COMPLAINT
                                                                 MANN LAW GROUP PLLC
                                                                 1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 9                                             Seattle, WA 98101
28                                                               Phone: 206-436-0900
                   Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 10 of 23




     commercializes, inter alia, methods that perform all the steps recited in Claims 1

 1   and 2 of the ‘805 Patent. Specifically, Defendant makes, uses, sells, offers for sale,
 2
     or imports a method that encompasses that covered by Claims 1 and 2 of the ‘805
 3
 4   Patent.

 5
                                       DEFENDANT’S PRODUCTS
 6
 7
             28.        Defendant offers products, such as the HTC U11 Life mobile phone
 8
 9   (the “Accused Product”), that practice a method, performed in a character entry

10   system (e.g., the predictive text system of the Accused Product), so that incomplete
11
     input character strings input by a user interacting with the character entry system,
12
13   which are part of a series of input character strings which establish a context for

14   the incomplete input character string (e.g., previous appearance of charter strings
15
     in adjacent fashion), can be completed by a selection of a presented character
16
17   string (e.g., selection of suggested selectable words) using an input device (e.g., the
18   touchscreen of the Accused Product) connected to the character entry system.
19
20           29.        A non-limiting and exemplary claim chart comparing the Accused
21
     Product to Claim 1 of the ‘784 Patent is attached hereto as Exhibit C and
22
23   incorporated herein as if fully rewritten.

24
             30.        The Accused Product practices computing contextual associations
25
26   between multiple character strings based upon occurrence of character strings
27    COMPLAINT
                                                              MANN LAW GROUP PLLC
                                                              1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 10                                         Seattle, WA 98101
28                                                            Phone: 206-436-0900
                  Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 11 of 23




     relative to each other (e.g., number of adjacent co-occurrence of pairs of various

 1   character strings) in documents (e.g., notes, message, email, etc.) present in the
 2
     character entry system. See Ex. C.
 3
 4          31.        In the Accused Product, as in Claim 1 of the ‘784 Patent, various
 5
     character strings are associated with each other based on their mutual co-
 6
 7   occurrence with adjacency. For instance, when two paragraphs, hereinafter referred
 8   to as the “Combined Essay,” containing the phrases “James maxwell”, “James
 9
     Monroe”, and "James Michener" are typed, and therefore input into the predictive
10
11   text system of the Accused Product, the predictive text system of the Accused
12
     Product, based on the frequency of mutual co-occurrence of the string “James”
13
     with “maxwell”, “Monroe”, and “Michener,” in the given order, starts providing
14
15   selectable character strings when “James m” is typed. The two selectable character
16
     strings, among others, are “maxwell” and “Monroe.” See Ex. C. For the reliability
17
     of the demonstration, the Combined Essay is typed five times. The frequency of
18
19   occurrence of “James Maxwell”, “James “Monroe”, and “James Michener” is 105,
20
     50, and 20 respectively calculated over the Combined Essay repeated for five
21
     times. See Ex. C.
22
23
            32.        As shown in Exhibit C, since pairs of strings, for example “James”
24
25   and “maxwell,” adjacently appeared the most number of times (105) in comparison
26
27   COMPLAINT
                                                               MANN LAW GROUP PLLC
                                                               1420 Fifth Avenue, Suite 2200
     20-cv-1168 - 11                                           Seattle, WA 98101
28                                                             Phone: 206-436-0900
                   Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 12 of 23




     to the other pairs of strings with “James” as one of the strings, “maxwell” appears

 1   as a selectable option followed by “Monroe”, since the number of adjunct
 2
     appearances of “James” with “Monroe” is 50. See Ex. C.
 3
 4           33.        As in Claim 1 of the ‘784 Patent, the Accused Product practices
 5
     identifying pertinent documents (e.g., stored notes or notes being composed)
 6
 7   present in the character entry system (e.g., the predictive text system of the
 8   Accused Product). See Ex. C.
 9
10           34.        As in Claim 1 of the ‘784 Patent, the Accused Product practices
11
     creating a list of character strings contained within documents in the character
12
13   entry system (e.g., the predictive text system of the Accused Product) and creating

14   an interrelationship between distinct character strings (e.g., frequency of adjacent
15
     appearance of pairs of character strings) in the list using their occurrence in the
16
17   documents of the character entry system (e.g., the predictive text system of the
18   Accused Product). As shown in Exhibit C, various character strings are associated
19
     with each other based on their mutual co-occurrence with adjacency. For instance,
20
21   when two paragraphs, hereinafter referred to as the “Combined Essay” and
22   containing the phrases “James maxwell”, “James Monroe”, and "James Michener"
23
     are typed, and therefore input to the predictive text system of the Accused Product,
24
25   the predictive text system of the Accused Product, based on the frequency of
26
27    COMPLAINT
                                                                MANN LAW GROUP PLLC
                                                                1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 12                                           Seattle, WA 98101
28                                                              Phone: 206-436-0900
                  Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 13 of 23




     mutual co-occurrence of the string “James” with “maxwell”, “Monroe”, and

 1   “Michener”, in the given order, start providing selectable character strings when
 2
     “James m” is typed. The two selectable character strings, among others, are
 3
 4   “maxwell” and “Monroe.” For the reliability of the demonstration, the Combined

 5   Essay is typed five times. See Ex. C. The frequency of occurrence of “James
 6
     Maxwell”, “James “Monroe”, and “James Michener” is 105, 50, and 20
 7
 8   respectively calculated over the Combined Essay repeated for five times. For

 9   calculating mutual co-occurrences of pairs of character strings, the Accused
10
     Product must create a list of character strings contained in the documents (i.e.,
11
12   previously stored notes or notes being composed). See Ex. C.

13
            35.        The Accused Product practices, in response to the user inputting a
14
15   specific threshold (e.g., inputting a starting character of a word followed by the
16
     corresponding preceding word) of individual characters using the input device
17
     (e.g., the touchscreen of the Accused Product), identifying at least one selectable
18
19   character string (e.g., predicting selectable words for user selection) from among
20
     the character strings used in creating the computed contextual associations that can
21
     complete the incomplete input character string in context. See Ex. C. Since pairs of
22
23   strings, for example “James” and “maxwell,” adjacently appeared for the most
24
     number of times (105) in comparison to the other pairs of strings with “James” as
25
26   one of the strings, “maxwell” appears as a selectable option followed by “Monroe”

27   COMPLAINT
                                                               MANN LAW GROUP PLLC
                                                               1420 Fifth Avenue, Suite 2200
     20-cv-1168 - 13                                           Seattle, WA 98101
28                                                             Phone: 206-436-0900
                   Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 14 of 23




     – since the number of adjacent appearances of “James” with “Monroe” is 50 and is

 1   greater than the adjacent appearance of “James” with “Michener,” which stands at
 2
     20. See Ex. C. Exhibit C provides a Matrix depicting association of character string
 3
 4   “James”, with the string “maxwell”, “Monroe”, and “Michener.”

 5
             36.        The Accused Product practices providing the identified at least one
 6
 7   selectable character string (e.g., suggesting words for user selection) to a user in a
 8   manner suitable for selection by the user using the input device (e.g., the
 9
     touchscreen of the Accused Product). As shown in Exhibit C, since pairs of strings,
10
11   for example “James” and “maxwell,” adjacently appear for the most number of
12
     times (105) in comparison to the other pairs of strings with “James” as one of the
13
     strings, “maxwell” appears as a selectable option followed by “Monroe”, since the
14
15   number of adjacent appearances of “James” with “Monroe” is 50 and is greater
16
     than the adjacent appearance of “James” with “Michener,” which stands at 20.
17
     Shown in Exhibit C is a Matrix depicting association of character string “James”
18
19   with character strings “maxwell”, “Monroe”, and “Michener.” See Ex. C.
20
21           37.        The Accused Product practices receiving the user's selection (e.g.,
22   selecting a suggested word by user) in the system and completing the incomplete
23
     input character string based upon the selection. See Ex. C.
24
25
26
27    COMPLAINT
                                                                 MANN LAW GROUP PLLC
                                                                 1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 14                                            Seattle, WA 98101
28                                                               Phone: 206-436-0900
                   Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 15 of 23




             38.        The elements described in the preceding paragraphs are covered by at

 1   least Claim 1 of the ‘784 Patent. Thus, Defendant’s use of the Accused Product is
 2
     enabled by the methods described in the ‘784 Patent.
 3
 4           39.        A non-limiting and exemplary claim chart comparing the Accused
 5
     Product to Claims 1 and 2 of the ‘805 Patent is attached hereto as Exhibit D and
 6
 7   incorporated herein as if fully rewritten.
 8
 9           40.        The Accused Product practices a method, performed in a character

10   entry system (e.g., the predictive text system of the Accused Product), for
11
     interrelating character strings so that an incomplete input character string can be
12
13   completed by selection of a presented character string (e.g., selection of suggested

14   selectable words). See Ex. D.
15
16           41.        Asin Claim 1 of the ‘805 Patent, the accused product practices a
17
     method, performed in a character entry system (e.g., predictive text system of the
18
     accused product), for interrelating character strings so that an incomplete input
19
20   character string can be completed by selection of a presented character string (e.g.,
21
     selection of suggested selectable words). See Ex. D.
22
23           42.        As in Claim 1 of the ‘805 Patent, the Accused Product practices
24
     computing relationship scores for individual character strings in the system from
25
26   documents (e.g., notes, e-mail, etc.) stored in memory (e.g., memory of the
27    COMPLAINT
                                                                MANN LAW GROUP PLLC
                                                                1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 15                                           Seattle, WA 98101
28                                                              Phone: 206-436-0900
                 Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 16 of 23




     Accused Product) of the character entry system (e.g., predictive text system of the

 1   Accused Product), the relationship scores consisting of a function consisting of co-
 2
     occurrence scores between pairs of distinct character strings stored in a single
 3
 4   matrix created from the character strings in the stored documents. As shown in

 5   Exhibit D, various character strings are associated with each other based on their
 6
     mutual co-occurrence with adjacency. For instance, when two paragraphs,
 7
 8   hereinafter referred to as the “Combined Essay” and containing the phrase “James

 9   maxwell”, “James Monroe”, and "James Michener" are typed, and therefore input
10
     to the predictive text system of the Accused Product, the predictive text system of
11
12   the Accused Product, based on the frequency of mutual co-occurrence of the string

13   “James” with “maxwell”, “Monroe”, and “Michener”, in the given order, starts
14
     providing selectable character strings when “James m” is typed. The two selectable
15
16   character strings, among others, are “maxwell” and “Monroe.” For the reliability of

17   the demonstration, the Combined Essay is typed five times. See Ex. D. The
18
     frequency of occurrence of “James Maxwell”, “James “Monroe”, and “James
19
20   Michener” is 105, 50, and 20 respectively calculated over the Combined Essay
21   repeated for five times. Since pairs of strings, for example “James” and “maxwell,”
22
     adjacently appeared for the most number of times (105) in comparison to the other
23
24   pairs of strings with “James” as one of the strings, “maxwell” appears as a
25   selectable option followed by “Monroe”, since the number of adjunct appearances
26
27   COMPLAINT
                                                            MANN LAW GROUP PLLC
                                                            1420 Fifth Avenue, Suite 2200
     20-cv-1168 - 16                                        Seattle, WA 98101
28                                                          Phone: 206-436-0900
                   Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 17 of 23




     of “James” with “Monroe” is 50. See Ex. D. Shown in Exhibit D is a Matrix

 1   depicting association of character string “James” with character strings “maxwell”,
 2
     “Monroe”, and “Michener.”
 3
 4           43.        As in Claim 1 of the ‘805 Patent, the Accused Product practices a
 5
     method, in response to inputting of a string of individual characters that exceeds a
 6
 7   specified threshold (e.g., inputting a starting character of a word), of identifying at
 8   least one selectable character string (e.g., predicting selectable words for user
 9
     selection) from among contextual associations that can complete the input
10
11   character string in context based upon an overall ranking score computed as a
12
     function of a relationship score and at least one other score. As shown in Exhibit
13
     D, since pairs of strings, for example “James” and “maxwell,” adjacently appeared
14
15   for the most number of times (105) in comparison to the other pairs of strings with
16
     “James” as one of the strings, “maxwell” appears as a selectable option followed
17
     by “Monroe” – since the number of adjacent appearances of “James” with
18
19   “Monroe” is 50 and is greater than the adjacent appearance of “James” with
20
     “Michener,” which stands at 20. See Ex. D. Shown in Exhibit D is a Matrix
21
     depicting association of character string “James” with character strings “maxwell”,
22
23   “Monroe”, and “Michener.”
24
25
26
27    COMPLAINT
                                                                MANN LAW GROUP PLLC
                                                                1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 17                                           Seattle, WA 98101
28                                                              Phone: 206-436-0900
                   Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 18 of 23




             44.        As in Claim 2 of the ‘805 Patent,the Accused Product practices

 1   providing the identified at least one selectable character string (e.g., suggesting
 2
     words for user selection) to a user for selection (e.g., user can select a desired
 3
 4   word). As shown in Exhibit D, since pairs of strings, for example “James” and

 5   “maxwell,” adjacently appeared for the most number of times, 105 to be precise, in
 6
     comparison to the other pairs of strings with “James” as one of the strings,
 7
 8   “maxwell” appears as a selectable option followed by “Monroe”, since the number

 9   of adjacent appearances of “James” with “Monroe” is 50 and which is greater than
10
     the adjacent appearance of “James” with “Michener” which stands at 20. Shown in
11
12   Exhibit D is a Matrix depicting association of character string “James” with

13   character strings “maxwell”, “Monroe”, and “Michener.” See Ex. D.
14
15           45.        As in Claim 2 of the ‘805 Patent, the Accused Product practices a
16
     method such that each relationship score represents the contextual association
17
     between an individual character string and another character string based upon co-
18
19   occurrence of character strings relative to each other. As shown in Exhibit D, since
20
     pairs of strings, for example, “James” and “maxwell” has adjacently appeared for
21
     the most number of times, 105 to be precise, in comparison to the other pairs of
22
23   strings with “James” as one of the strings, “maxwell” appears as a selectable
24
     option followed by “Monroe”, since the number of adjacent appearances of
25
26   “James” with “Monroe” is 50 and which is greater than the adjacent appearance of

27    COMPLAINT
                                                                MANN LAW GROUP PLLC
                                                                1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 18                                           Seattle, WA 98101
28                                                              Phone: 206-436-0900
                   Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 19 of 23




     “James” with “Michener” which stands at 20. Shown in Exhibit D is a Matrix

 1   depicting association of character string “James” with character strings “maxwell”,
 2
     “Monroe”, and “Michener.” See Ex. D.
 3
 4           46.        The elements described in the preceding paragraphs are covered by at
 5
     least Claims 1 and 2 of the ‘805 Patent. Thus, Defendant’s use of the Accused
 6
 7   Product is enabled by the methods described in the ‘805 Patent.
 8
 9                            INFRINGEMENT OF THE PATENTS-IN-SUIT

10
             47.        Plaintiff realleges and incorporates by reference all of the allegations
11
12   set forth in the preceding paragraphs
13
14           48.        In violation of 35 U.S.C. § 271, Defendant is now, and has been

15   directly infringing the ‘784 Patent and ‘805 Patent.
16
17           49.        Defendant has had knowledge of infringement of the Patents-in-Suit
18
     at least as of the service of the present Complaint.
19
20           50.        Defendant has directly infringed and continues to directly infringe at
21
     least one claim of the Patents-in-Suit by using, at least through internal testing or
22
23   otherwise, the Accused Product without authority in the United States, and will
24   continue to do so unless enjoined by this Court. As a direct and proximate result of
25
26
27    COMPLAINT
                                                                  MANN LAW GROUP PLLC
                                                                  1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 19                                             Seattle, WA 98101
28                                                                Phone: 206-436-0900
                   Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 20 of 23




     Defendant’s direct infringement of the Patents-in-Suit, Plaintiff has been and

 1   continues to be damaged.
 2
 3           51.        Defendant has induced others to infringe the Patents-in-Suit, by
 4   encouraging infringement, knowing that the acts Defendant induced constituted
 5
     patent infringement, and its encouraging acts actually resulted in direct patent
 6
 7   infringement.
 8
 9           52.        By engaging in the conduct described herein, Defendant has injured

10   Plaintiff and is thus liable for infringement of the ‘784 Patent and ‘805 Patent,
11
     pursuant to 35 U.S.C. § 271.
12
13
             53.        Defendant has committed these acts of infringement without license
14
     or authorization.
15
16
             54.        As a result of Defendant’s infringement of the Patents-in-Suit,
17
18   Plaintiff has suffered monetary damages and is entitled to a monetary judgment in
19   an amount adequate to compensate for Defendant’s past infringement, together
20
     with interests and costs.
21
22
             55.        Plaintiff will continue to suffer damages in the future unless
23
24   Defendant’s infringing activities are enjoined by this Court. As such, Plaintiff is

25
26
27    COMPLAINT
                                                                  MANN LAW GROUP PLLC
                                                                  1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 20                                             Seattle, WA 98101
28                                                                Phone: 206-436-0900
                   Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 21 of 23




     entitled to compensation for any continuing and/or future infringement up until the

 1   date that Defendant is finally and permanently enjoined from further infringement.
 2
 3           56.        Plaintiff reserves the right to modify its infringement theories as
 4   discovery progresses in this case; it shall not be estopped for infringement
 5
     contention or claim construction purposes by the claim charts that it provides with
 6
 7   this Complaint. The claim charts depicted in Exhibits C and D are intended to
 8   satisfy the notice requirements of Rule 8(a)(2) of the Federal Rule of Civil
 9
     Procedure and do not represent Plaintiff’s preliminary or final infringement
10
11   contentions or preliminary or final claim construction positions.
12
13                                        DEMAND FOR JURY TRIAL

14
                   Plaintiff demands a trial by jury of any and all causes of action.
15
16
                                        PRAYER FOR RELIEF
17
18
             WHEREFORE, Plaintiff prays for the following relief:
19
20           a.         That Defendant be adjudged to have directly infringed the ‘784 Patent

21   and ‘805 Patent, either literally or under the doctrine of equivalents;
22
             b.         An accounting of all infringing sales and damages including, but not
23
24   limited to, those sales and damages not presented at trial;

25
26
27    COMPLAINT
                                                                  MANN LAW GROUP PLLC
                                                                  1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 21                                             Seattle, WA 98101
28                                                                Phone: 206-436-0900
                  Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 22 of 23




             c.         That Defendant, its officers, directors, agents, servants, employees,

 1   attorneys, affiliates, divisions, branches, parents, and those persons in active
 2
     concert or participation with any of them, be permanently restrained and enjoined
 3
 4   from directly infringing the ‘784 Patent and ‘805 Patent;

 5           d.         An award of damages pursuant to 35 U.S.C. §284, sufficient to
 6
     compensate Plaintiff for the Defendant’s past infringement and any continuing or
 7
 8   future infringement up until the date that Defendant is finally and permanently

 9   enjoined from further infringement, including compensatory damages;
10
             e.         An assessment of pre-judgment and post-judgment interest and costs
11
12   against Defendant, together with an award of such interest and costs, in accordance

13   with 35 U.S.C. §284;
14
             f.         That Defendant be directed to pay enhanced damages, including
15
16   Plaintiff’s attorneys’ fees incurred in connection with this lawsuit pursuant to 35

17   U.S.C. §285; and
18
             g.         That Plaintiff be granted such other and further relief as this Court
19
20   may deem just and proper.
21   //
22
     //
23
24   //
25   //
26
27    COMPLAINT
                                                               MANN LAW GROUP PLLC
                                                               1420 Fifth Avenue, Suite 2200
      20-cv-1168 - 22                                          Seattle, WA 98101
28                                                             Phone: 206-436-0900
                 Case 2:20-cv-01168 Document 1 Filed 07/31/20 Page 23 of 23




            DATED this 31st day of July, 2020.

 1
                                          By: s/ Philip P. Mann
 2                                        Philip P. Mann, WSBA No. 28860
 3                                        MANN LAW GROUP PLLC
                                          1420 Fifth Avenue, Suite 2200
 4                                        Seattle, WA 98101
 5                                        Telephone: (206) 436-0900
                                          email: phil@mannlawgroup.com
 6
 7                                        Howard L. Wernow
                                          (Pro Hac Vice to be applied for)
 8                                        SAND, SEBOLT & WERNOW CO., LPA
 9                                        Aegis Tower - Suite 1100
                                          4940 Munson Street, N. W.
10                                        Canton, Ohio 44718
                                          Telephone: (330)244-1174
11                                        Facsimile: (330) 244-1173
                                          Email: howard.wernow@sswip.com
12
13                                        Counsel for Plaintiff
                                          MOUNTECH IP LLC
14
15
16
17
18
19
20
21
22
23
24
25
26
27   COMPLAINT
                                                        MANN LAW GROUP PLLC
                                                        1420 Fifth Avenue, Suite 2200
     20-cv-1168 - 23                                    Seattle, WA 98101
28                                                      Phone: 206-436-0900
